Citation Nr: 1208893	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability and if so, whether the reopened claim should be granted. 

2.  Entitlement to a compensable rating for acne. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a head injury manifested by headaches and forgetfulness.

4.  Entitlement to a rating in excess of 10 percent for a disability manifested by gagging, choking and vomiting, as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1989 to January 1997. 

These matters are before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA), Regional Office (RO). 

In September 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folders.  

The claim to reopen is decided herein; the remaining issues are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied a claim of service connection for a low back disability. 

2.  The evidence associated with the claims file subsequent to the May 1997 rating decision is new, bears directly on the claim of service connection for a low back disability and is so significant that it must be considered to fairly decide the merits of the claim. 


CONCLUSION OF LAW

As new and material evidence has been received since the May 1997 rating decision, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Regarding the appeal to reopen the claim of service connection for low back disability, inasmuch as the determination below constitutes a full grant of that portion of the claim, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice timing is harmless.

II.  Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

By an unappealed rating decision in May 1997, a claim for service connection for a low back disability was denied.  Evidence considered at that time included the Veteran's active duty service treatment records (STRs) dated from 1989 to 1997, which show that the Veteran was seen with complaints of low back pain beginning in January 1996 after moving furniture.  No treatment or diagnosis of a back disability was noted on subsequent STRs.  A January 1997 separation report of medical history notes that the Veteran's complaints of back pain were "closed" as a strained muscle in January 1997.  Also of record was a February 1997 VA examination report which notes no complaints or finding related to a low back disability. 

Based on a review of the evidence, the RO concluded that service connection for a low back disability was not warranted because no medical evidence had been presented of a low back disability at separation or post service.  The Veteran was notified of this rating decision and of his appellate rights in June 1997; however, he did not appeal. 
 
The current claim to reopen was received in February 2006. 

Evidence received since the May 1997 rating decision pertaining to a low back disability includes VA and private treatment records dated from 2002 to 2011 which note the Veteran's complaints of low back pain and diagnoses of low back disabilities, including lumbago and degenerative disc disease of the lumbar spine.  In addition, the Veteran and his wife both testified during the September 2011 travel Board hearing that the Veteran had experienced ongoing low back pain since service.

The Board finds that this evidence is new and material.  In this regard the Board notes that the medical evidence directly addresses the reason the claim were originally denied.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claim.  The existence of a current low back disability was an element of the claim that was not shown in May 1997.  Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.  Moreover, as regards the travel Board testimony, the Veteran is competent to provide evidence regarding the observable symptoms reported in his statements and testimony.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  When deciding whether to reopen the case, the Board must presume the credibility of such statements.  Justus, 3 Vet. App. at 513.  Therefore, the new testimony is also material, as it is relevant and so significant that it must be considered to decide fairly the merits of the claim of service connection for a low back disorder.  

As the evidence presented is both new and material, the claim of service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a low back disability is granted. 


REMAND

Subsequent to the issuance of the most recent Supplemental Statement of the Case in February 2010, additional evidence, including VA and private treatment records, was associated with the claims files in November 2011, December 2011 and January 2012.  While some of this evidence is duplicative of evidence previously received or does not relate to or have a bearing on the issues on appeal, the remaining pertinent evidence was not reviewed by the RO in conjunction with the issues on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2011). 

Additional development is also warranted as noted below.

Low Back

The Veteran maintains that he currently has a low back disability that was incurred during his military service.  His STRs note that he complained of back pain on several occasions in 1996, and at the time of his discharge in January 1997, it was noted that a previous muscle strain had resolved.  Following service, no complaints or findings of low back disability were noted in on VA examination in February 1997; however, more recent (2005-2011) VA and private treatment records note the Veteran's ongoing complaints and treatment for low back problems. 

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between a low back disability and the Veteran's service is necessary.  

Residuals of a Head Injury, Acne and Disability Manifested by Gagging, Choking and Vomiting

The most recent VA examinations to determine the degree of severity of the Veteran's head injury residuals, acne and disability manifested by gagging, choking and vomiting were in 2008.  The Veteran's testimony during the September 2011 travel Board hearing and his statements to his treating physicians in 2010 and 2011 essentially make the case that his service-connected disabilities are getting worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his residuals of a head injury, acne and disability manifested by gagging, choking and vomiting. 

Prior to scheduling any examination, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file all outstanding treatment records pertinent to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent treatment records.  Those records not already associated with the claims files should be obtained and associated with the claims files.  All attempts to procure records should be documented in the files.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  Thereafter, the Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any current or recent low back disability.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims files must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion whether any such low back disability is, at least as likely as not (a 50 percent or better probability), related to his active service, to include the complaints of low back pain noted therein.  

The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the lay statements of record that the Veteran has complained of low back pain since service.  All findings and conclusions should be set forth in a legible report. 

3.  The Veteran also should be afforded VA examinations by examiners with sufficient expertise to determine the nature and extent of all impairment due to his service-connected residuals of a head injury, acne and disability manifested by gagging, choking and vomiting.  The claims files must be made available to and reviewed by each examiner.  All indicated studies should be performed. 

The examiners should each express an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work. 

The supporting rationale for all opinions expressed must be provided. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


